UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 03-6698



In Re: MELVIN ADAMS,

                                                          Petitioner.



       On Petition for Writ of Mandamus.     (CA-93-102-ALL)


Submitted:   August 28, 2003             Decided:   September 4, 2003


Before NIEMEYER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Melvin Adams, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Melvin   Adams   filed   a   petition   for   a   writ   of   mandamus

requesting this court to compel the district court to reduce his

criminal sentence.    Mandamus is a drastic remedy, which will only

be granted in extraordinary circumstances.         See In re Beard, 811

F.2d 818, 826 (4th Cir. 1987) (citing Kerr v. United States Dist.

Court, 426 U.S. 394 (1976)). The party seeking mandamus relief has

the heavy burden of showing that he has no other adequate avenues

of relief and that his right to the relief sought is “clear and

indisputable.”   Allied Chem. Corp. v. Daiflon, Inc., 449 U.S. 33,

35 (1980) (citations omitted); In re First Fed. Sav. & Loan Ass’n,

860 F.2d 135, 138 (4th Cir. 1988).      We find that Adams has not met

his burden of proving that mandamus is the proper remedy in this

situation.    Rather, Adams could have raised this claim on direct

appeal and/or in a 28 U.S.C. § 2255 (2000) motion. See In re United

Steelworkers of Am., 595 F.2d 958, 960 (4th Cir. 1979) (mandamus

may not be used as substitute for appeal).

     Accordingly, while we grant Adams’ motion for leave to proceed

in forma pauperis, we deny his petition for a writ of mandamus.          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                         PETITION DENIED


                                    2